Title: Richard Cranch to John Adams, 31 January 1782
From: Cranch, Richard
To: Adams, John


     
      Dear Bror.
      Boston Jany. 31st. 1782
     
     I have the happiness to inform you that your Son Charles arriv’d at Beverly from Bilboa last Week, in the Ship Cicero, after a Passage of 51 Days. He is in fine Health and behaves himself with such good Breeding as gives pleasure to all his Acquaintance. He return’d to Braintree the day before Yesterday where he found his joy full Mother and Brother and Sister all well. His Trunk and Things are not yet got to Braintree so that I have not the pleasure of knowing what Letters you have sent, but hope I may have one, as I have not yet received a Line from You or Mr. Thaxter since you left us. I wrote you just after the taking of Genl. Cornwallis, but the Vessell after several weeks absence put back again. I put the Letters afterwards into the Hands of a Gentleman who expected to sail for Holland by way of Virginia, and as he is not yet gone I take the freedom of desiring him to wait upon you with them (tho’ they are something antiquated) and with this also; knowing that you must be anxious for your dear little Boy untill you hear of his arrival. I long to hear from Master John, how he likes his Tour to Petersbourg &c. Your Mother, Brother, Father Smith, Uncle Quincy, Uncle Thaxter, Uncle Smith &c. &c. and their Families are all well. I wrote to Cousin Thaxter by the Count De Noailles, which I hope he has received. We have no News since the retaking of St. Eustatia by the French. This was a brilliant Coup De Main. The General Court are now sitting here, and now batteling of it whether an Excise Act pass’d last Session shall be repeal’d or not. “Much may be said on both Sides.”
     I received by Capt. Hayden the Things consign’d to me by Monsr. Mandrillon, they all came safe except the Glass-ware which was much broken. I have not yet sold them, as I could not get a Price that suited me. I hope soon to make him a Remittance. Hayden arriv’d so long after the other Ships that the Market was supply’d for that Season before the Goods came to hand. I have wrote to him, and shall write to him again by the first Oportunity. I have never received the Letters that he mention’d to me as being sent by Commodore Guillon. Should be glad you would please to present my most respectfull Compliments to him and let him know that I shall do every thing in my Power to serve his Interest. We have been very anxious on Account of your Health, having heard that you have been very Sick, but Master Charles has reliev’d us by informing us that he had received Letters from you of a later Date, and that you was recover’d.
     Mr. Sherburn, who has been so obliging as to promise to deliver this and the other Letter to you if he arrives safe to Holland, is a Gentleman who has signalized himself in behalf of his Country, and lost a Limb in the Expedition on Rhode Island. I have heard a good Character of him, but have not the pleasure of a Particular Acquaintance with him. He says he is going on board directly, so that I have only time to add that I am with every Sentiment of Esteem and Friendship, your affectionate Bror.,
     
      Richard Cranch
     
     
      Mrs. Cranch and our Children are well.
     
    